Citation Nr: 1630221	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.
 
4.  Entitlement to service connection for alcoholism, to include as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded these matters in December 2013.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Abuse of alcohol is deemed to be willful misconduct; therefore, service connection may not be granted for alcoholism on the basis of service incurrence or aggravation.

2.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's alcoholism is proximately due to, caused by, or aggravated by his service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for alcoholism are not met.  38 U.S.C.A. §§ 105; 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in May 2008 and December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, VA treatment records, and lay statements from the Veteran and others have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination as to his alcoholism in February 2014.  The examiner who conducted the February 2014 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's alcoholism, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in December 2013.  Relevant to the claim decided herein, the December 2013 Board remand directed the AOJ to send a VCAA notice letter to the Veteran as to the factors relevant to establishing service connection for alcoholism on a secondary basis; obtain a medical opinion regarding the Veteran's alcoholism; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the December 2013 Board remand, the AOJ sent the Veteran notice in December 2013 of the factors relevant to establishing service connection for alcoholism on a secondary basis; provided the Veteran with a VA examination as to his alcoholism in February 2014 that was responsive to and consistent with the December 2013 Board remand directives; and readjudicated the claim in an April 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the December 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Analysis

The Veteran asserts that he developed alcoholism in service and that the condition has persisted to the present.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2010; VA Form 21-4138, Statement in Support of Claim, received in January 2014.  In January 2014, the Veteran's former spouse submitted a statement describing the Veteran's alcoholism and its effects on their marriage, which lasted from 2001 to 2006.

The record, to include the February 2014 VA examination, reflects that the Veteran has a current diagnosis for alcohol use disorder.  In addition, the Board finds the Veteran competent and credible as to his contentions that he first developed alcoholism in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 U.S.C.A. § 1154.  Thus, there is evidence of a current disability and an in-service disease.  However, the relevant statutes and regulations deem abuse of alcohol to be willful misconduct.  As such, service connection may not be granted for alcoholism on the basis of service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301; see also VAOPGCPREC 2-98.  Therefore, the criteria for entitlement to service connection for alcoholism on a direct basis have not been met.

Nevertheless, service connection may be established for alcoholism on a secondary basis.  To determine whether service connection is warranted on a secondary basis, the Board turns to the competent opinion evidence of record.  In that regard, the Board notes that a November 2009 psychiatric examiner diagnosed the Veteran with alcohol dependence, but did not provide an opinion as to a likely etiology of the alcohol dependence or comment on a possible relationship between the alcohol dependence and the Veteran's service-connected anxiety disorder.

The February 2014 VA examiner, however, did provide such an opinion.  The February 2014 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner diagnosed the Veteran with alcohol use disorder.  He opined that the alcohol use disorder can be differentiated from the Veteran's other diagnosed mental disorders, and that the alcohol use disorder produces symptoms including continued use despite persistent or recurring social and interpersonal problems, decreased participation in occupational and recreational activities, and decrease in performance of major role obligations.  The examiner opined that the Veteran's alcoholism is less likely than not proximately due to or the result of the Veteran's service-connected anxiety disorder.  As a rationale for the opinion, the examiner explained that the Veteran reported a daily alcohol intake of a 12-pack of beer, and that such was a willful pattern of alcohol abuse of longstanding duration.  In addition, the Veteran reported several brief periods of sobriety with no signs of withdrawal symptoms and then resumed alcohol consumption.  The Veteran was able to maintain long-term employment and was a reliable employee, although the alcohol use likely had a detrimental effect upon his interpersonal relationships.  The examiner concluded that there is no evidence that the Veteran's pattern of alcohol abuse was proximately due to or aggravated by his service-connected anxiety disorder.

The Board affords great probative weight to the February 2014 VA examiner's opinion because it was based on in-person examination and interview of the Veteran, and on a review of the record.  In addition, the examiner provided well-reasoned rationale for the opinions given.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The opinion is also consistent with the medical treatment evidence of record.  For example, a January 2009 VA mental health consultation note reflects that the Veteran indicated that he began using alcohol in high school, increased his use in Vietnam, and has been drinking a 12-pack of beer every day for many years.  As such, the Board accepts the February 2014 VA examiner's opinion and its accompanying rationale as greatly probative evidence that the Veteran's alcoholism is not at least as likely as not proximately due to, caused by, or aggravated by his service-connected anxiety disorder, but rather represents a longstanding willful pattern of alcohol abuse separate and distinct from the anxiety disorder.

The Board has considered the Veteran's statements, as well as those of his former spouse.  The Veteran and his former spouse are competent to report symptoms and events readily observable through the senses.  See Layno, 6 Vet. App. at 469.  However, neither the Veteran nor his former spouse has been shown to have the knowledge and expertise necessary to render an opinion as to complex medical issues such as the likely etiology of the Veteran's alcoholism.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, their statements do not constitute competent evidence on the matter, and do not weigh against the probative value of the February 2014 VA examiner's opinions.  Moreover, the Veteran's contentions have focused on service connection on a direct basis-that he began drinking alcohol or increased his alcohol consumption in service and that he has continued to suffer from alcoholism since that time.  However, as discussed above, service connection may not be granted for alcoholism on the basis of service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.

Accordingly, the probative evidence of record does not show that it is at least as likely as not that the Veteran's alcoholism is proximately due to, caused by, or aggravated by his service-connected anxiety disorder.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for alcoholism.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection alcoholism is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss and tinnitus that are due to in-service exposure to artillery fire and other noise without hearing protection.  See, e.g., VA Form 21-4138, Statement in support of Claim, received in March 2008.

The Veteran was afforded a VA audiology examination as to the hearing loss in November 2008.  The November 2008 VA audiology examination report reflects that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The November 2008 VA audiology examiner opined that the Veteran's hearing loss disability and tinnitus are not the result of military activity because the Veteran's hearing was clinically normal in both ears at the time of his separation from active service and because the reported history of tinnitus placed the time of onset several years after the Veteran's separation from active service.  In its December 2013 remand, the Board found the opinion to be inadequate for decision-making purposes because it did not reflect consideration of the Veteran's competent and credible reports of in-service noise exposure.  The Board therefore remanded the issue so that an adequate opinion could be obtained.  In so doing, the Board noted that the absence of documented hearing loss in service is not fatal to a service connection claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), and that VA may not simply disregard lay evidence because it is unaccompanied by medical evidence, see Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  The Board therefore directed the examiner selected to provide the addendum opinion to acknowledge and discuss any lay evidence of a continuity of symptomatology.

On remand, the Veteran was afforded a VA audiology examination in January 2014.  The examiner reviewed the record, conducted audiological testing on the Veteran, and examined the Veteran.  Testing revealed that the Veteran continues to have a hearing loss disability for VA purposes.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  As a rationale for the opinion, the examiner explained that the Veteran had normal hearing on entrance into active service, that the Veteran's report of medical examination for separation from active service shows no significant threshold shift in the Veteran's hearing, and that the Veteran later worked in an automobile casting plant for 32 years "which may have contributed to his hearing loss."

The Board again notes that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. at 89.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the Veteran's in-service exposure to acoustic trauma has been conceded.  The January 2014 VA audiology examiner based her negative nexus opinion on the fact that the Veteran demonstrated normal hearing at the time of his entrance to active service and showed no significant threshold shift at the time of his separation from active service.  The examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why it is not at least as likely as not that his current hearing loss disability is etiologically related to the in-service noise exposure.  In that regard, the Board notes that the statement that the Veteran's 32-year history working in an automobile casting plant "may have contributed to his hearing loss" is equivocal and does not address the question of whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally related to the in-service noise exposure.  As such, the examiner's rationale is inadequate for decision-making purposes, and the matter must again be remanded so that an adequate VA addendum opinion may be obtained.  See Barr, 21 Vet. App. at 312.

Service Connection for Tinnitus

The January 2014 VA audiology examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Thus, the outcome of the Veteran's claim for entitlement to service connection for bilateral hearing loss, which is herein remanded for further development, could have a significant impact on his claim for entitlement to service connection for tinnitus.  As such, the tinnitus claim is inextricably intertwined with the bilateral hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the bilateral hearing loss claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to service connection for tinnitus.

Service Connection for an Eye Disorder

The Veteran asserts that he has a current eye disorder that is causally related to his active service.  Specifically, he contends that he has had surgery to correct cataracts he believes are etiologically related to concussive forces to which he was exposed during his active service.  He has indicated that his cataract surgeon opined as to such an etiological link in the early 1990s.  See, e.g., VA Form 9, Appeal to Board Veterans' Appeals, received in April 2010.

Pursuant to the December 2013 Board remand, the AOJ provided the Veteran with a VA eye examination in January 2014.  The examiner interviewed the Veteran and examined the Veteran.  The examiner diagnosed the Veteran with pseudophakia.  The examiner opined that the eye disorder is less likely than not caused by or a result of his military service.  As a rationale for the opinion, the examiner explained that the Veteran left the military in 1968 and had cataract surgery about 25 years later.  The examiner did not review the record prior to providing the negative nexus opinion.

Later in January 2014, the examiner was provided a copy of the record and was asked to provide an addendum opinion.  Following a review of the record, the examiner noted that the service treatment records show that the Veteran needed corrective glasses, include no record of an eye injury, and show that the Veteran qualified for the expert badge with rifle bar.  The examiner again provided a negative nexus opinion, citing the Veteran's need for corrective glasses prior to being deployed to Vietnam and the absence of a history of eye trauma.

The Board finds the January 2014 VA eye examination and the January 2014 VA addendum to be inadequate because they do not acknowledge the Veteran's in-service eye trauma from concussive forces.  In that regard, the Board notes that the Veteran's reports of being exposed to concussive forces in service are consistent with the circumstances of his service and are therefore considered credible.  See 38 U.S.C.A. § 1154.  Therefore, the issue must be remanded so that another VA addendum may be obtained as to whether it is at least as likely as not that the Veteran's current eye disorder is causally or etiologically related to his active service, to include the concussive forces from artillery fire to which he was exposed.  See Barr, 21 Vet. App. at 312.

In addition, in the December 2013 remand, the Board directed the AOJ to ask the Veteran to identify the eye surgeon who informed him that his cataracts were a result of being near bombings in service and then attempt to obtain any records identified.  In response to a December 2013 letter from the RO asking for such information, the Veteran submitted a VA Form 21-4138, Statement in Support of the Claim, in January 2014 that includes an address and approximate dates of treatment for a Dr. Crebo, who reportedly told the Veteran that constant concussion forces from explosions can cause eye damage.  There is no indication in the record that the RO attempted to obtain records from Dr. Crebo.  Accordingly, on remand, the AOJ must again contact the Veteran to obtain authorization to obtain relevant private treatment records, to include from Dr. Crebo, and then obtain any records identified.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers relevant to the matters being remanded.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Dr. Crebo and any other source who provided treatment for his cataracts in the 1990s and/or told him that his cataracts may be related to concussive forces to which he was exposed in service.  All attempts to obtain any private records identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and a copy of this Remand to the examiner who conducted the January 2014 VA audiology examination or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is caused by or otherwise etiologically related to his active service, to include in-service noise exposure?

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service.

The examiner must also note that an opinion to the effect that the Veteran's post-service work history in an automobile casting plant "may have contributed to his hearing loss" does not answer the question of whether it is at least as likely as not that the Veteran's hearing loss is causally or etiologically related to his active service.  If the examiner is of the opinion that it is more likely than not that the Veteran's hearing loss is causally or etiologically related to his post-service work history, then the examiner should so state using the phrase "more likely than not."

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  Forward the record and a copy of this Remand to the examiner who conducted the January 2014 VA eye examination and provided the January 2014 VA addendum opinion or, if that examiner is not available, to an equally qualified VA clinician for preparation of another addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current eye disorder is caused by or otherwise etiologically related to his active service, to include in-service exposure to concussive forces?

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner should reconcile any conflicting evidence of record, to include statements from the Veteran's private treating sources medically linking his current eye disorder to the concussive forces to which he was exposed in service, if such have been obtained.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


